STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                                 NO.    2021    KW    1560

VERSUS


ANDRE      LUCAS                                                                              MARCH      14,    2022




In   Re:                                                                                                            22nd
                  Andre         Lucas,     applying   for   supervisory  writs,

                  Judicial           District  Court,   Parish  of  Washington,                                     Nos.
                  18- CR2- 141967,               18- CR2- 139169 &            18- CR2- 139170.




BEFORE:           GUIDRY,        HOLDRIDGE,             AND     CHUTZ,      JJ.



        WRIT      DENIED        ON    THE        SHOWING       MADE.       Relator        failed     to    include
a    file -stamped              copy        of         the     application              for      postconviction

relief,         the    guilty        plea        transcript,          and any       other        portion       of    the
district          court        record      that         may    support      the     claim        raised        in    the
writ       application.              See         Uniform           Rules    of     Louisiana          Courts          of

Appeal,         Rules     2-   18. 7 &      4-    9.     In    the     event      relator        elects    to       file
a    new        application           with        this        court,       the     application           shall        be
filed       on    or    before           May      10,     2022.         Any       future      filing      on        this
issue       should        include          the         entire       contents       of    this      application,

the missing items noted above,                                and a    copy of this           ruling.

                                                              JMG

                                                              GH
                                                             WRC




COURT      OF    APPEAL,        FIRST       CIRCUIT




           U.
        D# Pj0yY       CLERK     OF      COURT
                  FOR     THE    COURT